Citation Nr: 0610634	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  00-12 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a left eye 
disability, claimed as secondary to the right eye 
enucleation.

2.  Entitlement to an increased evaluation for right eye 
enucleation, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, that denied the benefits sought on appeal.  The 
veteran, who had active service from December 1989 to January 
1992, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  In December 2003 
and June 2005, the Board returned the case to the RO for 
additional development and the case was subsequently returned 
to the Board for further appellate review.



FINDINGS OF FACT

1.  A left eye disability is not shown to be causally or 
etiologically related to a service-connected disability.

2.  The veteran has anatomical loss of the right eye with a 
prosthesis and non service-connected corrected vision of 
20/30 in the left eye.  

3.  The veteran has not submitted evidence tending to show 
that his right eye disability is unusual, requires frequent 
periods of hospitalization or causes unusual interference 
with work other than that contemplated within the schedular 
standards.  




CONCLUSIONS OF LAW

1.  A left eye disability is not proximately due to or the 
result of a service connected disease or injury disability.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.310 (2005).

2.  The criteria for a disability rating in excess of 40 
percent for enucleation of the right eye have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.84a, Diagnostic Code 6066 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).  The VCAA imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
February 2004 and April 2004 that told him what was necessary 
for his claim to be granted.  In addition, by virtue of the 
rating decision on appeal, the Statement of the Case (SOC) 
and the Supplemental Statement of the Case (SSOCs), he was 
provided with specific information as to why his claims were 
being denied and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's letters notified the appellant of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letters 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the April 2004 letter asked the veteran to provide the RO 
with any evidence or information he may have pertaining to 
his appeal.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102.

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  
There is no evidence that the veteran was not notified of the 
evidence needed.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The RO obtained service 
medical records, VA treatment records, private treatment 
records, VA examinations, and provided the veteran with a 
personal hearing.  The veteran has not indicated that there 
is any additional evidence available to help support his 
claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Service Connection

The veteran has claimed that his left eye disability should 
be service connected as secondary to a service-connected 
disability.  A disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  In addition, a disability which is 
aggravated by a service-connected disability shall be 
service-connected.  When service connection is established 
for a secondary condition it shall be considered as part of 
the original condition.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  38 C.F.R. 
§ 3.310(a); Allen v Brown, 7 Vet. App. 439 (1995) (en banc).

The veteran has been granted service connection for 
enucleation of the right eye.  None of the treatment records 
either private or VA indicate a link between the veteran's 
right eye and his left eye disability.  The veteran was 
provided a VA examination in February 2000.  At that time 
visual acuity in the left eye was 20/20 and the left eye was 
stable on examination.  Extraocular motility and visual 
fields were normal in the left eye with good pupil response.  
There was no indication of a left eye disability at all.

The veteran underwent another VA examination in April 2004. 
On examination the left eye had visual acuity of 20/50.  The 
lens was clear and funduscopic examination revealed a normal 
optic nerve. The retina was completely attached, the macula 
was notable for what could potentially be a central cyst.  
The examiner noted that the veteran has lost several lines of 
vision in the left eye due to an unknown etiology.

The veteran had another VA examination in July 2005.  The 
veteran at this time had visual acuity of 20/100 in the left 
eye with no etiology noted or link to his right eye 
disability noted.  In an addendum in September 2005, the 
examiner noted that the Iowa City VA Eye Clinic was able to 
refract the veteran's left eye to 20/30 which is only one 
line worse than his previous best in that eye.  There was no 
evidence of intraocular inflammation, preretinal membrane, or 
cystoid macular edema.  The examiner gave his opinion that 
the veteran's left eye disability was not aggravated by his 
right eye disability.  The vision in the left eye is almost 
20/20 and there is no evidence for any inflammatory condition 
of the left eye induced by the trauma suffered to the right 
eye like sympathetic ophthalmia.  In summary, the examiner 
stated that the veteran's left eye condition is not likely 
related to the right eye injury which was suffered in 
service.

The Board finds that service connection for a left eye 
disability claimed as secondary to a service-connected right 
eye disability, is not warranted.  There is no suggestion in 
the treatment notes or the VA examination that the veteran's 
left eye disability was caused by or aggravated by the right 
eye disability, and no suggest of a link in the February 2000 
and April 2004 VA examination.  The VA examiner in September 
2005 stated his opinion that there was not likely a 
relationship between the right eye and left eye disabilities.  

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between a 
current left eye disorder and his service connected 
disability by way of letters from the RO to him, but he 
failed to do so.  A claimant has a responsibility to present 
and support a claim for benefits under laws administered by 
the VA, 38 U.S.C.A. § 5107(a), and the veteran was clearly 
advised of the need to submit medical evidence of a 
relationship between a current disability and his service 
connected disability.  The Board acknowledges the veteran's 
belief that his left eye disability is related to or 
aggravated by a service-connected right eye disability, but 
as a lay person, the veteran is not competent to testify to a 
medical diagnosis or etiology.  See, Espiritu, 2 Vet. 
App. 492 (1992).  Therefore, secondary service connection for 
a left eye disability is not warranted.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.310.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Increased Rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury is prohibited.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is nevertheless necessary to consider the 
complete medical history of the appellant's conditions.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where 
an increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b).

It is noteworthy at the outset that only the right eye 
disability is service connected, and that for purposes of 
applying the rating schedule (because the veteran is not 
blind in both eyes) the left eye vision is considered normal.  
See 38 C.F.R. § 3.383.

The Ratings Schedule provides a 40 percent rating for 
anatomical loss of one eye.  38 C.F.R. §4.84a, Diagnostic 
Code 6066.  A higher rating is warranted only where there is 
no ability to wear a prosthesis, or based on an extra-
schedular evaluation.  The veteran has been awarded special 
monthly compensation for loss of use of one eye.

The veteran underwent surgery and he wears an artificial eye.  
He has an anatomical loss of the right eye as established by 
the February 2002 VA examination.  The VA examination report 
also indicates that the veteran wears a prosthesis.  Since 
the left eye disability is not service-connected, 40 percent 
is the highest rating available for anatomical loss of one 
eye. 38 C.F.R. § 4.84a, Diagnostic Code 6066.

Additionally, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b).  
There is no objective evidence that this service-connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The preponderance of the evidence is against the claim; 
therefore the benefit of the doubt does not apply.  
38 U.S.C.A. § 5107(b).  Therefore, the Board finds that the 
criteria for a disability evaluation in excess of 40 percent 
for a right eye disability have not been met.


ORDER

Service connection for a left eye disability, secondary to a 
right eye disability, is denied.

A disability evaluation in excess of 40 percent for the 
veteran's right eye disability is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


